DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Based on prior art presented in the most recently filed IDS, the indication of allowability set forth in the previous action is withdrawn and prosecution is reopened in view of the following new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 7, 10, 11, 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US Pub.: 2014/0271452) and in view of Imai (US Pat.: 5254515) and in view of Garska (EP 0093477) and in view of Luo, Jinyong et al.  “Identification of two types of Cu sites. . “.
The claims are composition claims.  The features describing the use of a DRIFT spectroscopy to measure the peaks of the Cu+2 cation and the Cu(OH)+1 cation, are properties and not limiting on the product.
	The composition itself is a catalytic coating on a substrate surface with a copper-containing molecular sieve in the fresh state and the copper includes Cu+2 ions and Cu(OH)+1 ions.  The amounts of each are not described except that when analyzed, the ratio of the Cu+2 cation and the Cu(OH)+1 cation is at least 1 or more. 
	The specification of this Application describes the manufacture of this catalyst in example 6.  This product is then further analyzed in example 7 and table 4, where the fresh state of this catalyst and the aged state of this catalyst are juxtaposed and the ratio of the peaks in the Cu2+ peak and the Cu(OH)+ peaks were greater than 1.
	Although the claims are not limited to this example in the specification, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used to make the same product, would have the same properties.
	Therefore, Prasad teaches a catalyst material comprising metal exchanged SAPO material useable as an SCR (abstract).  The process of making the modified catalyst can involve incorporating copper into NH4-SAPO-34 by ion-exchange at 80 degrees C for 2 hrs (para. 77).  The copper precursor used can be copper acetate (para. 48, 50, 51, 53, 82).  The product was then filtered, washed and dried (para. 77).  The product is then coated onto a substrate to form a washcoat and then calcinated (para. 78).  
	Prasad does not disclose the presence of Cu+2 and Cu(OH)+ in a ratio with each other such that under a DRIFT spectroscopy analysis, the integrated peaks of these is at least 1 or more.
	Imai describes a catalyst used for the decomposition of NOx (title).  The product can be used as an SCR (para. 1, lines 52-53).  The catalyst includes a zeolite (col. 4, lines 62-67), which can be in an ammonium-form (col. 6, lines 46-47) that is ion-exchanged (col. 6, line 55) with copper (col. 6, line 58).  Imai explain that the concentration of copper ions can be suitably chosen depending on the aimed exchange ratio of copper ions and copper ion cations in the forms of Cu+, Cu2+ and CuOH+ (col. 6, lines 61-65).  
	Imai does not specifically teach adjusting the ratio where Cu2+ is at least the same as the amount of CuOH+ or more.
	Garska describes a catalyst that contains divalent copper-containing molecular sieves (abstract).  Garska explains that the divalent copper cations (pg. 5, lines 8-9) is in the form of Cu++ (pg. 5, line 17) and is added by exchange (pg. 11, lines 31-33).  Garska explains that when copper ions are in the CuOH+ state, they do not react with CO as monovalent Cu+ zeolitic cations are known to do (pg. 12, lines 15-17).  Therefore, in order “to obtain the required divalent Cu++ cation form, it is found that when the monovalent Cu+ is contacted with a strong oxidant. . . . an essentially stoichiometric conversion to the Cu++ form occurs” (pg. 12, lines 31-33 to pg. 13, lines 1-5).  
	Garska is relevant prior art because it concerns molecular sieves modified by copper under ion-exchange to produce Cu2+ and Cu(OH)+ ion species for use as a catalysts.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of Cu+ to Cu++ so that the copper cations favor Cu++ because the CuOH+ form does not react with CO.
	As to the specific instance of Cu2+ and Cu(OH)+ in a ratio of 1 or more when analyzed on the DRIFT, Luo describes a Cu-SSZ-13 sieve catalyst useable in reducing NOx (abstract).  The catalyst is washcoated onto a cordierite substrate (section 2.1, line 1).  The Cu metal is present in the zeolite in the form of Cu2+ (page 1185, col. 1, lines 7, 10).  The other Cu form is reflected in the form of 950 cm-1 on the DRIFT spectra (abstract).  
	Although Luo states that in some DRIFT analysis the catalyst is aged, in alternative examples, Luo teaches that the catalyst are exposed to sulfur instead (see Fig. 4, for example).  Therefore, the catalysts that are analyzed with only sulfur exposure are not aged and can be considered “fresh”.  In one of those examples, Fig. 4 shows the catalyst under just sulfur exposure (Fig. 4, b) and in this spectra, the ratio of the integrated peaks of 900 cm-1 to the 950cm-1 integrated peak can be seen as roughly 1 or greater.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Cu2+ and Cu(OH)+ in an amount, such that their integral DRIFT peaks are in ratio to each other in an amount of roughly 1 or greater, as taught by Lou for use with Prasad, Imai and Garska because this range is known to be effective in a SSZ-13 catalyst used to reduce NOx gases. 

	As to Claim 2, Prasad and Imai do not specifically describe the spectral peaks of the Cu+2 and Cu(OH)+1 when analyzed under a DRIFT spectrometer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compositions would have the same peaks when analyzed using the same device.

	As to Claim 3, Imai explains that it is known to adjust the ratio of copper ions that include Cu+, Cu2+ and CuOH+ in the desired amounts (see above).  Garska explains that the Cu++-form is the preferred species over CuOH+.  Finally, Luo explains that when not aged but subjected to sulfur, the peaks for Cu2+ and the peak at 950 cm-1 (which is the Cu(OH)+ peak) are shown in Figure 4b.  Here, one can see that the peak at 900cm-1 is significantly longer than the peak at 950cm-1.  Therefore, since it is known to produce a catalyst modified by Cu, where the Cu2+ species is greater than the Cu(OH)+ species in a way that the integral areas of their DRIFT peaks show a higher amount of Cu2+ over Cu(OH)+, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the Cu2+ levels to be greater than the Cu(OH)+ levels in the zeolite, as taught by Garska for use in Prasad because Imai explains that it is known in the field to adjust the ratios of these based on the desired goals of the user.  Furthermore, since the integral area of Cu2+ is greater than the integral area of the peak at 9500 cm-1 (Fig. 4, b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the integral peak under 900 cm-1 and then divided by the sum of the integral peaks oat 900cm-1 and 950 cm-1 would result is at least 50% or more. 

	As to Claim 4, the zeolite of the present invention, according to the specification, is made using typical methods (see Specification, para. 69, “typical silica sourc. . .typical alumina sources. . . typical structure directing agent . . . [using] typical reaction temperatures. . ..typical reaction times. . .”.   In fact, the molecular sieve obtained may be made using known methods (see para. 70, citing to patents: 4544538 and 6709644 as examples of CHA sieves that can be obtained for use in this process).  The sieve is modified with Cu by ion-exchange (para. 73 of the specification).  This is already disclosed by the Prasad reference cited here.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used to make the same composition would have the same properties when analyzed using the DRIFT spectrometer in the aged state.  

	As to Claim 7, Prasad describes that the zeolite can have a CHA structure type (para. 38).  

	As to Claims 10 and 11, Prasad teaches a Cu-SAPO sieve (abstract and para. 10).

	As to Claim 22, Prasad teaches that the system feeds exhaust gas to an SCR (para. 37, 66).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, Imai, Garska and Luo as applied to claim 1 above, and further in view of Kato (US Pub.: 2017/0128914).
Kato teaches that their SCR catalyst is made up of copper in an amount of 3.5 wt% calculated as CuO (para. 75) and combined with a zeolite in the form of a Chabazite (para. 75).  The SCR is coated with an oxidation catalyst (para. 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include copper in the form of CuO in an amount of 3.5 wt%, as taught by Kato for use with Prasad, Imai, Garska and Luo because this amount of copper is known to be effective for use in an SCR.

Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, Imai, Garska and Luo as applied to claim 1 above, and further in view of Rivas-Cardona (US Pub.: 2016/0243533).
The specification of this application describes making the zeolite using known means (see para. 69, 70), but does not describes agglomerates of the catalyst having a mean size of less than or equal to 2 microns. 
Rivas-Cardona describes making a zeolite by adding a silica source, an alumina source (para. 26, 27) and an SDA (para. 28) under hydrothermal conditions to crystallize the product (para. 30).  The product is isolated (para. 30) and then modified with a metal, such as Cu (para. 24, 35).  Using these known methods, Rivas-Cardona teaches that the crystal products formed are agglomerations with a size of 0.1 to 10 micrometers (para. 38).  These catalyst are effective for use in SCR catalysts (para. 47). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the copper-containing molecular sieve comprises agglomerates within a size range of 0.1 to 10 microns, as taught by Rivas-Cardona, for use with Prasad, Imai, Garska and Luo because Rivas-Cardona describes a known means to produce Cu-modified CHA molecular sieve zeolites that are effective for use in SCR catalysts. 

As to Claim 12, Rivas-Cardona teaches that the sieve can include Cu and Fe (abstract).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, Imai, Garska and Luo as applied to claim 1 above, and further in view of Stiebels (US Pub.: 2011/0305614).
Prasad does not teach that the catalyst contains an additional medium-sized sieve.
Stiebels describes a Cu-CHA and Fe-MFI mixed zeolite sieve for use in NOx treatment (title). The reference explains that this mixture contains a slightly improved NOx reduction efficiency (see Fig. 2, example 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an MFI framework into the catalyst, as taught by Stiebels for use in the NOx catalyst of Prasad, Imai, Garska and Luo because including this medium-pore sized sieve is known to improve NOx removal effectiveness. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, Imai, Garska and Luo as applied to claim 1 above, and further in view of Chandler (US Pub.: 2012/0275977).
Prasad does not describe including a medium-pore zeolite along with the CHA-sized sieve. 
Chandler describes a catalyst for the treatment of NOx emissions (title).  The reference explains that the use of a combined small and large pore zeolite blend, to include Cu-SSZ-13 and a Fe-BEA combination produces results substantially better than combination with conventional Fe-BEA (para. 47).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an Fe-BEA sieve along with the Cu-SSZ-13 type, as taught by Chandler for use with the catalyst of Prasad, Imai, Garska and Luo because this combination effectively reduces NOx emissions. 

Claims 13, 14, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, Imai, Garska and Luo as applied to claim 1 above, and further in view of Gilbert (US Pub.: 2016/0367941).
As to Claims 13, 14, 15 and 18, Gilbert describes an SCR catalyst top layer and an AMOX slip lower layer (para. 105).  The AMOX catalyst can comprise a Pt group metal and a zeolite support (see table 1) or an inorganic oxide support, such as silica/titania (table 1).  The SCR catalyst may be made of Cu and a molecular sieve (para. 97).  
Therefore, the two layers have different compositions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to layer the Cu-zeolite catalyst with another catalyst, as taught by Gilbert for use with the Cu-zeolite of Prasad, Imai, Garska and Luo because layering of this catalyst with another is known to create an effective pollutant reduction system. 

As to Claim 19, Gilbert teaches that the SCR catalyst is modified on a flow-through substrate (abstract).

Claims 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, Imai, Garska, Luo and Gilbert as applied to claim 15 above, and further in view of Lu (US Pub.: 2016/0367975).
Lu describes an SCR catalyst that comprises a bi-layer where the top layer comprises a first SCR catalyst and the bottom layer comprises Pt on a support made of zeolite (para. 5).  The lower SCR layer may include Cu, where the ammonia storage in both layers differ (para. 5).  In addition to Cu, the SCR layer may include a molecular sieve (para. 37).
Additionally, Lu teaches that the amount of Pt loaded into the washcoat is about 3 g/ft3 (para. 85).  As to the amount of Cu, Lu teaches that the Cu concentration in the catalyst can be about 1.8 g/inch3 (para. 86).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SCR of Lou with a bilayer that includes a Pt/zeolite lower layer with a loading of 3 g/fit3 and then a Cu/zeolite upper layer, with a loading of 1.8 g/inch3 as taught by Lu for use with Prasad, Imai, Garska, Luo and Gilbert because this combination is known to be effective for use in NOx reduction.

As to Claim 17, Lu teaches that the amount of Pt loaded into the washcoat is about 3 g/ft3 (para. 85).  As to the amount of Cu, Lu teaches that the Cu concentration in the catalyst can be about 1.8 g/inch3 (para. 86).

As to Claim 19, Lu teaches that the substrate for the catalyst may be any material typically used for preparing automotive catalysts that comprises a flow-through or filter structure, such as a honeycomb structure, an extruded support, a metallic substrate, or a SCRF. Preferably the substrate has a plurality of fine, parallel gas flow passages extending from an inlet to an outlet face of the substrate, such that passages are open to fluid flow. Such monolithic carriers may contain up to about 700 or more flow passages (para. 69).

Claims 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad, Imai, Garska and Luo as applied to claim 1 above, and further in view of Kosters (US Pub.: 2015/0252706).
Kosters teaches an upstream reductant injection device upstream of an SCR catalysts (Fig. 1, 32 and 26 being the SCR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a reductant injection device upstream of an SCR catalyst, as taught by Kosters for use with the SCR catalyst of Prasad, Imai, Garska and Luo because SCR catalysts are known to be operated with a reducing agent device that feeds reductant upstream of an SCR catalyst.
As to Claim 21, Prasad teaches that the system includes a diesel oxidation catalyst (para. 69) or an ammonia oxidation catalyst (para. 70).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 3, 2022